Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 05/28/2021:
Amendments of Claims 5, 19, 22 and 23 are acknowledged.
New Claim 28 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 28:
The Claim reads: “PEG is included in the filter element in an amount of 5-20% by weight of the filter element” which corresponds to lines 3 to 6 of Claim 1 that read: “the additive comprises a high molecular weight polyethylene glycol (PEG) which is solid at room temperature; and the additive is included in the filter element in an amount of 5-20% by weight of the filter element”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes (US 5012828) in view of Kiefer (US 2904050) and Seligman (US 3101723) and in the alternative over Seligman (US 3101723) in view of Kiefer (US 2904050).
Regarding Claims 1, 2 and 28:
Hayes discloses a method for making a smoking article filter element comprising paper filter material (Column 1, line 68, the filter can be made of creped paper) and an additive, wherein the additive comprises a high molecular weight PEG which is solid at room temperature (Column 1, lines 24 and 25 by hot melt adhesive, high M.P. polyethylene glycol). 
Hayes does not specifically disclose applying an additive to the paper filter material in solid form and heating the additive to form a liquid; Hayes discloses that the material is coated with adhesive (Column 2, lines 40 to 50, adhesive-coated thread(s) and/or strip(s) may be separately produced or obtained from an outside supplier, with activation (e.g. heat-softening) of the adhesive being conducted in-line and continuously with filter production).
Kiefer discloses a method for making a smoking article filter element consisting of filter material and an additive (Column 1, lines 69 to 71, the additives can be Carbowaxes, that are synthetic waxes sold by Carbide and Carbon Chemicals Company and comprise a series of high molecular weight polyethylene glycols, column 3, paragraph h), comprising: applying an additive which is solid at room temperature to the filter material in solid form; heating the additive so as to melt it to form a liquid (Column 2, lines 23 to 27, another method is to deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element) as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Hayes the teachings of Kiefer and deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.

The modified invention of Hayes does not disclose the PEG additive being included in the filter element in an amount of 5-20% by weight of the filter element.
Seligman teaches a similar method of a method for making a smoking article filter element comprising paper filter material (Column 3, lines 55 to 60, the filter can be made of paper) and an additive, wherein the additive comprises a high molecular weight polyethylene glycol as an adhesive and the additive is included in the filter element in an amount of 5-20% by weight of the filter element (Column 3, lines 1 to 3, The range of application of adhesive to filtering medium may vary from about 5% to about 20% based on the total weight of the finished filter). The adhesive in the amounts described serves advantageously to harden the plug so that no other plasticizer or hardener is needed and does not affect the activated carbon.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Hayes the teachings of Seligman and use the PEG additive in an amount of 5-20% by weight of the filter element to harden the plug so that no other plasticizer or hardener is needed and do not affect the activated carbon if it is used.

In the Alternative; if the reference Hayes is disputed a rejection over Seligman (US 3101723) in view of Kiefer (US 2904050) can also be made.
As indicated above Seligman teaches a similar method of a method for making a smoking article filter element comprising paper filter material (Column 3, lines 55 to 60, the filter can be made of paper) and an additive, wherein the additive comprises a high molecular weight polyethylene glycol as an adhesive and the additive is included in the filter element in an amount of 5-20% by weight of the filter 
Seligman mentions that “The adhesive may be incorporated in the filter by any of a number of conventional means” but does not specifically disclose applying an additive to the paper filter material in solid form and heating the additive to form a liquid.
Kiefer discloses a method for making a smoking article filter element consisting of filter material and an additive (Column 1, lines 69 to 71, the additives can be Carbowaxes, that are synthetic waxes sold by Carbide and Carbon Chemicals Company and comprise a series of high molecular weight polyethylene glycols, column 3, paragraph h), comprising: applying an additive which is solid at room temperature to the filter material in solid form; heating the additive so as to melt it to form a liquid (Column 2, lines 23 to 27, another method is to deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element) as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Seligman the teachings of Kiefer and deposit solid wax on the cord or tow and then heat treat the cord or tow to melt and diffuse the wax evenly on and throughout the filter element as an alternative way to apply the high molecular weight polyethylene glycol that is a wax at room temperature.

Regarding Claim 5:
The modified invention of Hayes and the modified invention of Seligman disclose that the additive is a high molecular weight PEG solid at room temperature.
The PEG of MW 1000 (data taken from Carbomax datasheet) has a melting point of 35 to 40 degrees, making it solid at room temperature but does not require a big change of temperature to melt, has low toxicity and it is widely used as an additive for making cigarette filters of different materials. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to use PEG of MW 1000 as additive.

Claims 13, 14, 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187).
Regarding Claims 13, 14, 19 and 22:
Perfetti discloses a method for making a smoking article filter element consisting of sheet filter material and an additive, wherein: the sheet filter material consists of a non-woven sheet material (Column 7, lines 21 to 30, a preferred filter material is a non-woven web comprising 4SW Fiber, and is available as 4TD Non-woven Web from Eastman Chemical Co); the additive increases the rigidity of the sheet filter material (Column 12, lines 10 to 30, additive can be high molecular weight Polyethylene Glycol, well known for increasing rigidity in particular Carbowax 100, with MW 1000), the method comprising: applying an additive which is solid at room temperature (Carbowax 100, with MW 1000) to the sheet filter material in solid form; thereby increasing structural rigidity of the sheet filter material; and forming the sheet filter material and additive into a filter element, also, Perfetti disclose that the additive is included in the filter element in an amount of 5-20% by weight of the filter element (Example 1 mentions 19.7% of Carbomax 100). Also Perfetti discloses that the non-woven sheet material includes one or more of polyvinyl alcohol (PVOH), polylactic acid or polylactide (PLA), poly (e-caprolactone) (PCL), poly (1-4 butanediol Succunate) (PBS) and poly (butylene adipate-co-terephthalate) (PBAT). (Column 9, the filter material can include polyvinyl alcohol, known to make biodegradable non-woven materials).
Perfetti does not disclose heating the additive so as to melt it to form a liquid, wherein the additive re-solidifies and bonds parts of the filter material together.
Reeder teaches a method for making a smoking article filter element consisting of filter material and using a high molecular weight PEG additive in solid form (Abstract; applying to the band a bonding agent in the form of a fusible powder consisting of a polyethylene glycol of high molecular weight), comprising: applying an additive which is solid at room temperature to the filter material in solid form (as a powder as mentioned above); heating the additive so as to melt it to form a liquid (Column 1, lines 65-69, “The condensing tube may itself be heated so that the fusible powder is melted 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Perfetti the teachings of Reeder and apply the additive to the filter material in the form of a fusible powder and heat the filter material to fuse and bond the additive to the material as a way to apply the mentioned additive in solid form.

Claims 15 and 16 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187) as applied to claim 14 above, and further in view of Jones (US 5074320).
Regarding Claims 15 and 16:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not that the non-woven sheet material has a thickness of greater than 0.05mm or a thickness of about 0.06mm to about 0.08mm.  
Jones teaches a cigarette filter similar to the one disclosed by Perfetti that uses a similar non-woven sheet material has a thickness of greater than 0.05mm or a thickness of about 0.06mm to about 0.08mm, which Jones indicates are typical values for the sheet material thickness.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of Jones and use a non-woven material for the filter of a thickness of about 0.06mm to about 0.08mm since those are typical values for the material.

Claims 23 to 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perfetti (US 5465739) in view of Reeder (US 3418187) as applied to claim 13 above, and further in view of White (US 2009/0288671).
Regarding Claims 23 and 24:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose that the filter element is wrapped in plugwrap having a basis weight of between about 20 g/m and about 35 g/m. 
White (Paragraph 39) teaches that conventional plugwrap (wrapper) has a base weight of approximately 23 to approximately 27 grams per square meter and that when applying particulate material to the wrapper of a filter element, to avoid bulging of the sections where the particulate is applied it is advantageous to use a wrapper (plugwrap) having a greater base weight compared with conventional plugwrap material such as 35 g/m.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and wrap the filter in plugwrap having a basis weight of between about 20 g/m and about 35 g/m, using a heavier paper when applying particulate material to the wrapper.   

Regarding Claim 25:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose if the particulate material in the plugwrap includes one or more of a sorbent, a pH modifier and a flavorant.  
White teaches (Paragraph 17) that the particulate material includes sorbents, pH modifiers or flavourants to improve the “flavor” of the smoke.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and use a particulate material that include sorbents, pH modifiers or flavourants to improve the “flavor” of the smoke.

Regarding Claim 26:
As discussed above, the modified invention of Perfetti discloses the claimed invention as recited.
The modified invention of Perfetti does not disclose if the particulate material in the plugwrap includes an adsorbent selected from the group consisting of carbon, activated carbon, activated charcoal, 
White teaches (Paragraph 18) that the particulate material can be selected from a group of materials capable of adsorbing smoke constituents without a high degree of specificity. Suitable general adsorbents can be selected from the group consisting of carbon, activated carbon, activated charcoal, activated coconut carbon, activated coal-based carbon or charcoal, zeolite, silica gel, meerschaum, aluminium oxide (activated or not), carbonaceous resin or combinations thereof.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Perfetti the teachings of White and use a particulate material that include an adsorbent selected from the group consisting of carbon, activated carbon, activated charcoal, activated coconut carbon, activated coal- based carbon or charcoal, Zeolite, silica gel, meerschaum, aluminium oxide, carbonaceous resin, and combinations thereof that are capable of capable of adsorbing smoke constituents without a high degree of specificity. 

Regarding Claim 27:
Perfetti discloses that the filter element is attached to a smokeable filler material rod by tipping overwrap to form a smoking article (Figure 1).

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 1:
The Applicant argues that Hayes does not disclose the use of a “sheet filter material”. 
The examiner indicates that the claim indicates a “paper filter material” and that actually Hayes indicates the use of paper on Column 1, line 68, Column 2, line 23 and Column 4, lines 20 to 24.

The Applicant presents some arguments about not claimed features of the filter, in particular that “a strip cannot be considered a sheet”. Actually a strip can be broadly considered a sheet given that no limitation is provided for the mentioned sheet, and in this particular case Hayes indicates that the strip(s) may be of 
The Applicant also argues that the purpose of the PEG is as an adhesive to bind particulate additive as it in some way in contradiction with the claim. 
The Examiner also wants to mention that even though Hayes actually indicates that the activation (e.g. heat-softening) of the adhesive could be conducted in-line and continuously with filter production.
The examiner agrees Hayes does not disclose specifically applying the additive in solid form, and that is why the reference Kiefer is used, as a teaching of applying the PEG in solid form into a filter material. 
It is also noted a new rejection Seligman (US 3101723) in view of Kiefer (US 2904050) was made since actually Seligman also discloses using PEG as additive for paper filters. 

Regarding the reference Seligman the Applicant argues that “Seligman discloses the use of various different combinations of additives in various different proportions, and based on this disclosure it cannot be determined whether the "finished filter" may specifically comprise PEG an amount of 5- 20% by weight, or the advantages of this arrangement. As the references fail to teach each recitation in the new claim, the new claims is nonobvious”. 
The examiner argues that Seligman actually indicates that “The range of application of adhesive to filtering medium may vary from about 5% to about 20% based on the total weight of the finished filter”

The Applicant also argues that “Seligman clearly and strongly teaches away from the application of additive in solid form as recited in the claimed method”. 
The Examiner begs to disagree, surely Seligman mentions spraying the additive, but does not teach away of anything since Seligman actually indicates that “The adhesive may be incorporated in the filter by any of a number of conventional means” (Column 4, lines 8 and 9).

The Applicant argues that “The claims of the present application relate to a method in which additive is applied to filter material in solid form” and the Examiner agrees 100%. But the Applicant fails to indicate any step whatsoever to that method. Since the use of PEG for paper filters is very well known in the art 

Regarding the rejection of Claim 13:
The Applicant argues that “Perfetti does not disclose heating a combination of an additive and a sheet filter material so as to melt the additive to form a liquid, which then re-solidifies and bonds parts of the filter material together”. The Examiner agrees, and that is why the teachings of Reeder were introduced. Reeder teaches applying an additive on solid form to a very similar cigarette filter material11 and heat the material to melt the additive. Since both the claim and Reeder disclose making cigarette filters and Reeder teaches that the additive can be added successfully in solid form to the filter the Examiner can’t find a reason to ignore the teachings of Reeder. 
Maybe the inclusion of some details on how the additive is added or an explanation of how the claimed method differentiates from Reeder would help overcoming the rejection.

As indicated on the previous action the Examiner wants to reiterate the following points:
The use of paper or non-woven sheet filter material is well known in the art. Note that, under the broad definition of non-woven sheet filter, paper can surely be considered a non-woven sheet filter.
The use of PEG as an additive on filters made of paper or non-woven sheet filter material filters and actually for filters made many other materials is well known and very common in the art. In particular, the use of PEG of high molecular weight, which makes it solid at room temperature is common in the art, the Examiner can provide an extensive list of references that could properly be used for that portion of the claims.
The use of PEG in the claimed range is common in the art, in particular several references indicate that less than 5% renders little benefit and more than 20% could be inadequate.

The only step that is not really common in the art is applying the PEG in solid form, the Examiner agrees that applying the PEG as a liquid is the most common way to do it, but already Kiefer and Reeder discuss 
  
The Examiner considers that maybe an interview would be positive to clarify the arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731